Exhibit 10.1

 

AMENDMENT NO. 2 TO
TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
February 14, 2018, is made among Avinger, Inc., a Delaware corporation
(“Borrower”), and the Lenders listed on the signature pages hereof under the
heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”) are parties to a Term Loan Agreement, dated as of
September 22, 2015 (as amended, restated, modified or otherwise supplemented
from time to time, the “Loan Agreement”).

 

WHEREAS, the parties hereto desire to amend the Term Loan Agreement on the terms
and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

SECTION 1  Definitions; Interpretation.

 

(a)          Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

(b)          Interpretation. The rules of interpretation set forth in
Section 1.03 of the Loan Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

SECTION 2  Amendments.

 

Subject to Section 3, the Loan Agreement is hereby amended as follows:

 

(a)          Section 1.01 of the Loan Agreement is hereby amended to add the
following definition in proper alphabetical order:

 

“Preferred Stock” means the Borrower’s Series A Convertible Preferred Stock, par
value $0.001 per share.

 

(b)          The definition of “Fee Letter” in Section 1.01 of the Loan
Agreement shall be amended and restated in its entirety as follows:

 

“Fee Letter” means that amended and restated fee letter agreement to be dated as
of February 16, 2018 between Borrower and the Lenders party thereto.

 

1

--------------------------------------------------------------------------------


 

(c)           The definition of “Interest-Only Period” in Section 1.01 of the
Loan Agreement shall be amended and restated in its entirety as follows:

 

““Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the twenty-fourth (24th) Payment Date after the
first Borrowing Date, which is June 30, 2021.”

 

(d)          The definition of “Maturity Date” in Section 1.01 of the Loan
Agreement shall be amended and restated in its entirety as follows:

 

““Maturity Date” means the earlier to occur of (i) the thirty-second (32nd)
Payment Date following the Closing Date, which is June 30, 2023, and (ii) the
date on which the Loans are accelerated pursuant to Section 11.02.”

 

(e)           The definition of “PIK Period” in Section 1.01 of the Loan
Agreement shall be amended and restated in its entirety as follows:

 

““PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (i) the twenty fourth (24th) Payment Date
after the first Borrowing Date and (ii) the date on which any Default shall have
occurred (provided that if such Default shall have been cured or waived, the PIK
Period shall resume until the earlier to occur of the next Default and the
twenty fourth (24th) Payment Date after the first Borrowing Date).”

 

(f)           The first sentence of Section 3.02(d) of the Loan Agreement shall
be amended to add a proviso at the end thereof as follows:

 

“provided that, for the Payment Dates commencing with the eleventh (11th)
Payment Date following the Closing Date and continuing through and including the
eighteenth (18th) Payment Date following the Closing Date, Borrower may elect to
pay such interest on the outstanding principal amount of the Loans entirely in
the form of PIK Loans so long as as of each such Payment Date, no Default shall
have occurred and be continuing.”

 

(g)           Section 3.03(a)(i) of the Loan Agreement shall be amended and
restated in its entirety as follows:

 

“If the Redemption Date occurs:

 

(A)          on or prior to the fourteenth (14th) Payment Date, the Prepayment
Premium shall be an amount equal to 5.00% of the aggregate outstanding principal
amount of the Loans being prepaid on such Redemption Date;

 

(B)          after the fourteenth (14th) Payment Date, and on or prior to the
eighteenth (18th) Payment Date, the Prepayment Premium shall be an amount equal
to 4.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

 

2

--------------------------------------------------------------------------------


 

(C)          after the eighteenth (18th) Payment Date, and on or prior to the
twenty-second (22nd) Payment Date, the Prepayment Premium shall be an amount
equal to 3.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

 

(D)          after the twenty-second (22nd) Payment Date, and on or prior to the
twenty-sixth (26th) Payment Date, the Prepayment Premium shall be an amount
equal to 2.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

 

(E)           after the twenty-sixth (26th) Payment Date, and on or prior to the
thirtieth (30th) Payment Date, the Prepayment Premium shall be an amount equal
to 1.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

 

(F)           after the thirtieth (30th) Payment Date, the Prepayment Premium
shall be an amount equal to 0.00% of the aggregate outstanding principal amount
of the Loans being prepaid on such Redemption Date.”

 

(h)          Sections 9.01, (f), (g), (i), (m) and (r) of the Loan Agreement are
each hereby amended and restated as “[Reserved].”

 

(i)           Section 9.01(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“(c) Indebtedness in respect of the Preferred Stock;”

 

(j)           Section 9.01(h) of the Loan Agreement is amended by replacing
“$500,000” with “$100,000”.

 

(k)          Section 9.01(p) of the Loan Agreement is amended by replacing
“$250,000” with “$50,000”.

 

(l)           Section 9.02(r) of the Loan Agreement is hereby amended and
restated as “[Reserved].”

 

(m)         The proviso to Section 9.02 of the Loan Agreement is hereby amended
and restated as follows:

 

“provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (u) shall apply to any Material Intellectual Property.”

 

(n)          Sections 9.03(a), (b), (c), (d) and (e) of the Loan Agreement are
each hereby amended and restated as “[Reserved].”

 

(o)          Section 9.05(e), (j), (k), (l), (n) and (o) of the Loan Agreement
are each hereby amended and restated as “[Reserved].

 

3

--------------------------------------------------------------------------------


 

(p)          Section 9.06(j) and (k) of the Loan Agreement are each hereby
amended and restated as “[Reserved].”

 

(q)          Section 9.06(b) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“(b) (i) the accrual and payment of dividends (whether in cash or shares of
Preferred Stock) on the Preferred Stock; provided that the payment of dividends
in cash shall only be permitted so long as the Lenders (or their affiliates) are
the sole holders of the Preferred Stock; provided further that payments of cash
in lieu of fractional shares in connection with the payment of any dividend on
the Preferred Stock shall be permitted at all times; and (ii) the issuance of
common stock and cash in lieu of fractional shares upon conversion of the
Preferred Stock;”

 

(r)           Section 9.06(d) is hereby amended by replacing “$1,000,000” with
“$100,000”.

 

(s)           Section 9.07 of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“Such Obligor will not, and will not permit any of its Subsidiaries to, make any
payments in respect of any Indebtedness of the type described in clauses (a) or
(b) of the definition of Indebtedness or any payments in respect of Permitted
Cure Debt or Indebtedness subordinate to the Obligations, other than
(i) payments of the Obligations, (ii) scheduled payments of other Indebtedness
not in violation of any application subordination agreement and (iii) payments
in respect of the Preferred Stock.”

 

(t)           Section 9.09(d) and (i) of the Loan Agreement are each hereby
amended and restated as “[Reserved]”.

 

(u)          Section 10.01 of the Loan Agreement shall be amended and restated
as follows:

 

“Borrower shall maintain at all times Liquidity in an amount which shall exceed
$3,500,000.”

 

(v)          Section 10.02 of the Loan Agreement shall be amended and restated
to amend and restate clauses (d) through (f) in their entirety and to add new
clauses (g) and (h) as follows:

 

“(d)         [Reserved];

 

(e)          [Reserved];

 

(f)           during the twelve month period beginning on January 1, 2020, and
every calendar year thereafter, of at least $15,000,000;

 

(g)          during the twelve month period beginning on January 1, 2021, of at
least $20,000,000; and

 

4

--------------------------------------------------------------------------------


 

(h)          during the twelve month period beginning on January 1, 2022, of at
least $25,000,000.”

 

(w)          Annex B of Exhibit E of the Loan Agreement is hereby replaced in
its entirety by Annex B to Compliance Certificate attached hereto.

 

(x)          A new Section 8.16 is hereby added as follows:

 

“8.16 Board Observation Rights.

 

(a)          Borrower shall permit one (1) person representing the Lenders (the
“Observer”) to attend and observe (but not vote) at meetings of Borrower’s board
of directors and committees thereof, whether in person or by telephone. Borrower
shall notify the Observer in in the same manner and at the same time in advance
of the date and time for each general or specific meeting of its board of
directors. Borrower shall concurrently deliver to the Observer all notices,
minutes, consents and other material that the Borrower provides to its
directors. The Observer may be excluded from access to any material or meeting
or portion thereof if the board of directors determines in good faith, upon
advice of counsel, that such exclusion is reasonably necessary to preserve
attorney-client privilege or to protect highly confidential proprietary
information.

 

(b)          Borrower shall pay the Observer’s reasonable out-of-pocket expenses
(including the cost of travel, meals and lodging) in connection with the
attendance of such meetings.”

 

SECTION 3  Conditions of Effectiveness.

 

The effectiveness of Section 2 shall be subject to the following conditions
precedent:

 

(a)          The Borrower and all of the Lenders shall have duly executed and
delivered this Amendment pursuant to Section 12.04 of the Loan Agreement.

 

(b)          The Borrower and all of the Lenders shall have entered into
(i) that certain Series A Preferred Stock Purchase Agreement by and among the
Borrower and the Lenders (the “Purchase Agreement”) and (ii) that certain
Registration Rights Agreement by and among the Borrower and the Lenders
concurrently with the execution of this Amendment.  This Amendment shall
constitute notice of the entry into such agreements in satisfaction of any
notice requirements in respect thereof under the Loan Agreement.

 

(c)           The Lenders shall have purchased the Shares (as defined in the
Purchase Agreement) in accordance with the terms of the Purchase Agreement.

 

(d)           The Borrower and the Lenders shall have entered into that certain
Fee Letter.

 

(e)           The Borrower shall have paid or reimbursed Lenders for Lenders’
reasonable out of pocket costs and expenses incurred in connection with this
Amendment, including Lenders’ reasonable out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Loan Agreement.

 

5

--------------------------------------------------------------------------------


 

(f)           The representations and warranties in Section 4 shall be true and
correct on the date hereof.

 

SECTION 4  Representations and Warranties; Reaffirmation.

 

(a)          The Borrower hereby represents and warrants to each Lender as
follows:

 

(i)            The Borrower has full power, authority and legal right to make
and perform this Amendment. This Amendment is within the Borrower’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
by all necessary shareholder action. This Amendment has been duly executed and
delivered by the Borrower and constitutes legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect and the filing of a copy of this
Amendment with the SEC following its effectiveness, (y) will not violate any
applicable law or regulation or the charter, bylaws or other organizational
documents of the Borrower and its Subsidiaries or any order of any Governmental
Authority, other than any such violations that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(z) will not violate or result in an event of default under any material
indenture, agreement or other instrument binding upon the Borrower and its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person.

 

(ii)           No Default has occurred or is continuing or will result after
giving effect to this Amendment.

 

(iii)          The representations and warranties made by or with respect to the
Borrower in Section 7 of the Loan Agreement are (A) in the case of
representations qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (B) in the case of all other
representations and warranties, true and correct in all material respects
(except that the representation regarding representations and warranties that
refer to a specific earlier date are true and correct on the basis set forth
above as of such earlier date), in each case taking into account any changes
made to schedules updated in accordance with Section 7.21 of the Loan Agreement
or attached hereto.

 

(iv)          There has been no Material Adverse Effect since the date of the
Loan Agreement.

 

(b)          The Borrower hereby ratifies, confirms, reaffirms, and acknowledges
its obligations under the Loan Documents to which it is a party and agrees that
the Loan Documents

 

6

--------------------------------------------------------------------------------


 

remain in full force and effect, undiminished by this Amendment, except as
expressly provided herein. By executing this Amendment, the Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

 

SECTION 5  Governing Law; Submission To Jurisdiction; Waiver Of Jury Trial.

 

(a)          Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

(b)          Submission to Jurisdiction. The Borrower agrees that any suit,
action or proceeding with respect to this Amendment or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in Houston, Texas or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

(c)           Waiver of Jury Trial. The Borrower and each Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any suit, action or proceeding arising out of or
relating to this Amendment, the other Loan Documents or the transactions
contemplated hereby or thereby.

 

SECTION 6  Miscellaneous.

 

(a)          No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Loan Agreement
or any of the other Loan Documents or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, the Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended
hereby, the Loan Agreement and other Loan Documents remain unmodified and in
full force and effect. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby.

 

(b)          Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

(c)           Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Integration.  This Amendment constitutes a
Loan Document and, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(e)                                  Counterparts. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.

 

(f)                                   Controlling Provisions. In the event of
any inconsistencies between the provisions of this Amendment and the provisions
of any other Loan Document, the provisions of this Amendment shall govern and
prevail. Except as expressly modified by this Amendment, the Loan Documents
shall not be modified and shall remain in full force and effect.

 

(g)                                  Outstanding Principal Amount of the Loans. 
After giving effect to the transactions contemplated by the Purchase Agreement,
the outstanding principal amount of the Loans shall be equal to $6,466,146.30
and accrued but unpaid interest thereon shall be equal to $741,102.44.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

 

BORROWER:

 

 

 

AVINGER, INC.

 

 

 

 

By:

/s/ Matthew B. Ferguson

 

Name: Matthew B. Ferguson

 

Title: Chief Financial Officer

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

CRG PARTNERS III L.P.

 

 

By CRG PARTNERS III GP L.P., its General Partner

 

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Name: Nathan Hukill

 

 

 

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

 

 

 

CRG PARTNERS III — PARALLEL FUND “A” L.P.

 

 

By CRG PARTNERS III — PARALLEL FUND “A” GP L.P., its General Partner

 

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Name: Nathan Hukill

 

 

 

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

CRG PARTNERS III — PARALLEL FUND “B” (CAYMAN) L.P.

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Name: Nathan Hukill

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

 

 

 

CRG PARTNERS III (CAYMAN) LEV AIV L.P.

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Name: Nathan Hukill

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Name: Nathan Hukill

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

WITNESS:

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@crglp.com

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

Annex [B] to Compliance Certificate

 

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.

 

Section 10.01: Minimum Liquidity

 

 

A.

 

Amount of unencumbered (other than Liens securing the Obligations and Liens
permitted pursuant to Section 9.02(c) and 9.02(j), provided that with respect to
cash subject to a Permitted Priority Lien in connection with Permitted Priority
Debt, there is no event of default under the documentation governing the
Permitted Priority Debt) cash and Permitted Cash Equivalent Investments (which
for greater certainty shall not include any undrawn credit lines), in each case,
to the extent held in an account over which the Lenders (or the Control Agent on
behalf of the Lenders) have (or has) a perfected security interest:

 

$          

B.

 

$3,500,000

 

$3,500,000

 

 

Is Line IA equal to or greater than Line IB?:

 

Yes: In compliance; No: Not in compliance

II.

 

Section 10.02(a)-(i): Minimum Revenue—Subsequent Periods

 

 

A.

 

Revenues during the twelve month period beginning on January 1, 2015

 

$          

 

 

[Is line II.A equal to or greater than $7,000,000?

 

Yes: In compliance; No: Not in compliance]1

B.

 

Revenues during the twelve month period beginning on January 1, 2016

 

$          

 

 

[Is line II.B equal to or greater than $23,000,000?

 

Yes: In compliance; No: Not in compliance]2

C.

 

Revenues during the twelve month period beginning on January 1, 2017

 

$          

 

 

[Is line II.C equal to or greater than $40,000,000?

 

Yes: In compliance; No: Not in compliance]3

 

--------------------------------------------------------------------------------

1  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2015 pursuant to Section 8.01(b) of the Loan
Agreement.

2  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2016 pursuant to Section 8.01(b) of the Loan
Agreement.

3  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(b) of the Loan
Agreement.

 

--------------------------------------------------------------------------------


 

D.

 

Revenues during the twelve month period beginning on January 1, 2018

 

N/A

E.

 

Revenues during the twelve month period beginning on January 1, 2019

 

N/A

F.

 

Revenues during the twelve month period beginning on January 1, 2020

 

$          

 

 

[Is line II.F equal to or greater than $15,000,000?

 

Yes: In compliance; No: Not in compliance]4

G.

 

Revenues during the twelve month period beginning on January 1, 2021

 

$          

 

 

[Is line II.G equal to or greater than $20,000,000?

 

Yes: In compliance; No: Not in compliance]5

H.

 

Revenues during the twelve month period beginning on January 1, 2022

 

$          

 

 

[Is line II.H equal to or greater than $25,000,000?

 

Yes: In compliance; No: Not in compliance]6

 

--------------------------------------------------------------------------------

4  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(b) of the Loan
Agreement.

5  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021 pursuant to Section 8.01(b) of the Loan
Agreement.

6  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2022 pursuant to Section 8.01(b) of the Loan
Agreement.

 

--------------------------------------------------------------------------------